DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on April 15, 2021 is acknowledged. Claims 50-52, 68-70, 78, 80-81, and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on Sept. 11, 2019 and Aug. 15, 2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 6, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahman et al., (WO 2016086206 published July 2016; priority to Nov. 2014).
 The claims are drawn to a method for manipulating a selected population of immune cells in a subject, the method comprising administering to the subject at least one bacterial strain selected from the group consisting of Clostridium sordellii, Acinetobacter baumannii, Acinetobacter Iwofifii, Bifidobacterium breve, Bacteroides dorei, Collinsella aerofaciens, Clostridium ramosum, Lachnospiraceae, Lactobacillus casei, Veillonella, Coprobacillus, Bacteroides uniformis, Clostridium perfringens, Bacteroides firagilis, Bacteroides vulgatus, Lactobacillus rhamnosus, Staphylococcus saprophyticus, Parabacteroides distasonis, Fusobacterium nucleatum, Propionibacterium granulosum, Bifidobacterium longum, Bacteroides ovatus, Bacteroides thetaiotaomicron, Enterococcus faecium, Helicobacter pylori, Ruminococcus gnavus, Peptostreptococus asaccharolyticus, Streptococcus mitis, and a combination thereof.

 Rahman et al., provides methods for modulating an immune response in a subject in need thereof, the method comprising administering a pharmaceutical composition of the invention to thereby modulate the immune response in the subject [para. 0275].  In another embodiment, a pharmaceutical composition contains immunomodulatory bacteria that decrease the proportion of Th17 cells in a subject. In one embodiment, a pharmaceutical composition contains immunomodulatory bacteria that increase the proportion of Th1 cells in a subject. In another embodiment, a pharmaceutical composition contains immunomodulatory bacteria that decrease the proportion of Th1 cells in a subject. In one embodiment, a pharmaceutical composition contains immunomodulatory bacteria that increase the proportion of Th2 cells in a subject. In another embodiment, a pharmaceutical composition contains immunomodulatory bacteria that decrease the proportion of Th2 cells in a subject [para. 0331-332].  Other exemplary pharmaceutical compositions useful for treatment of disorders associated with a dysbiosis distal to the site of administration (e.g., the gastrointestinal tract) contain bacterial strains capable of altering the proportion of immune subpopulations, e.g., T cell subpopulations, in the subject [0330].  For example, immunomodulatory bacteria can increase or decrease the proportion of Treg cells, Th17 cells, Th1 cells, or Th2 cells in a subject. The increase or decrease in the proportion of immune cell subpopulations may be systemic, or it may be localized to a site of action of 

A healthy microbiota provides the host with multiple benefits, including colonization resistance to a broad spectrum of pathogens, essential nutrient biosynthesis and absorption, and immune stimulation that maintains a healthy gut epithelium and an appropriately controlled systemic immunity [para. 0004].   Rahman et al., provides a pharmaceutical composition comprising an isolated population of anti-inflammatory bacterial cells of the order Clostridiales capable of decreasing the secretion of a pro-inflammatory cytokine and/or increasing the secretion of an anti-inflammatory cytokine by a population of human peripheral blood mononuclear cells (PBMCs), and a pharmaceutically acceptable excipient [para. 0006]. The pharmaceutical composition is administered orally or rectally [para. 0018]. Preferred bacterial cells for use in the present invention include Streptococcus mitis, Veillonella parvula, Bacteroides thetaiotaomicron, Bacteroides ovatus, Bacteroides fragilis, Parabacteroides distasonis, Bifidobacterium breve, Clostridium sordelli ATCC 9714, [para. 0171]. In one embodiment, the bacterial entity, e.g., species or strain, useful in the compositions and methods of the invention is Acinetobacter baumannii or Acinetobacter Iwoffii [para 0173].  In one embodiment, the bacterial entity, e.g., species Lactobacillus rhamnosus or Lactococcus casei [para. 0173].  In one embodiment, the bacterial entity, e.g., species or strain, useful in the compositions and methods of the invention is Clostridium perfringens [para. 0173].  In one embodiment, the bacterial population useful in the compositions and methods of the invention comprises Peptostreptococcus asaccharolyticus [para. 0173].   In one embodiment, the bacterial population useful in the compositions and methods of the invention comprises Bacteroides thetaiotaomicron, Bacteroides uniformis or Bacteroides vulgatus [para, 0173]

 The immunomodulatory bacteria are identified by screening bacteria to determine whether the bacteria induce secretion of a pro-inflammatory or antiinflammatory cytokines by a host cell (e.g., a host immune cell). For example, human or mammalian cells capable of cytokine secretion, such as immune cells (e.g., PBMCs, macrophages, T cells, etc.) can be exposed to candidate immunomodulatory bacteria, or supernatants obtained from cultures of candidate immunomodulatory bacteria, and changes in cytokine expression or secretion can be measured using standard techniques. Bacteria for inclusion in a pharmaceutical composition (e.g., a probiotic composition) can be selected based on the ability to induce a desired cytokine profile in human or mammalian cells (e.g., immune cells). For example, anti-inflammatory bacteria can be selected for inclusion in a pharmaceutical composition based on the ability to induce secretion of one or more anti-inflammatory cytokines, and/or the ability to reduce secretion of one or more pro-inflammatory cytokines. Antiinflammatory cytokines include, for example, IL- 10, IL- 13, IL-9, IL-4, IL-5, TGFp, , IL- 12p70, IL- la, IL-6, IL-8, MCP1, ΜΙΡΙα, ΜΙΡΙβ, TNF, and combinations thereof. In some
embodiments, anti-inflammatory bacteria may be selected for inclusion in a pharmaceutical compositions based on the ability to modulate the secretion of one or more anti-inflammatory cytokines and/or that ability to reduce secretion of one or pro-inflammatory cytokines that have been induced by a bacterial cell of a different bacteria type. In some embodiments, the different bacterial cell is of a different bacterial species. In some embodiments, the different bacterial cell is of a different bacterial strain. [0191] In other embodiments, immunomodulatory bacteria are identified by screening bacteria to determine whether the bacteria impact the differentiation and/or expansion of particular subpopulations of immune cells. For example, candidate bacteria can be screened for the ability to promote differentiation and/or expansion of Treg cells, Th17 cells, Th1 cells and/or Th2 cells from precursor cells, e.g., naive T cells. By way of example, naive T cells can be cultured in the presence of candidate bacteria or supematants obtained from cultures of candidate bacteria, and the quantity of Treg cells, Thl7 cells, Th1 cells and/or Th2 cells can be determined using standard techniques, such as FACS analysis. Markers indicative of Treg cells include, for example, CD25+CD127l0. Markers indicative of Thl7 cells include, for example, CXCR3"CCR6+. Markers indicative of Th1 cells include, for example, CXCR3+CCR6". Markers indicative of Th2 cells include, for example, CXCR3 CCR6". Other markers indicative of particular T cell subpopulations are known in the art, and may be used in the assays described herein, e.g. , to identify populations of immune cells impacted by candidate immunomodulatory bacteria. Bacteria can be selected for inclusion in a 
Therefore, Rahman et al., disclose the instant claims. 


Claim Rejections - 35 USC § 102

5.	Claims 1-3 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrar et al., (US Patent Pub 20080131402 published June 2008; priority to January 2005).
 The claims are drawn to a method for manipulating a selected population of immune cells in a subject, the method comprising administering to the subject Bacteroides ovatus.
Farrar et al., teach a method of delivering one or more biologically active polypeptides, proteins, antigens, enzymes or vaccines, said method comprising administering to a subject a gut commensal bacterium [abstract].   The mucosal immune response can be influenced by manipulation of the normal resident bacterial flora. This flora possesses a large variety of biological and immunomodulatory properties that can, directly or indirectly, influence the development and function of the mucosal immune system [para. 0003].  It is also known to use genetically engineered food grade Lactococcus lactis to secrete interleukin-10 (IL10), which when administered intragastrically. The Lactococcus system has also been used to produce biologically active IL2 and IL6 [para. 0004].  In this case, it is preferable the bacterium is obligate anaerobe and more preferably still said bacterium is either Bacteroides ovatus [para. 0016].   We successfully engineering of B. ovatus to produce IL2 [para. 0034]. Farrar et B. ovatus.
Preferably, the pharmaceutical is provided as a composition in a physiologically acceptable carrier, diluent or excipient [para. 0025].  The bacteria capable of expressing IL2 and bacteria capable of expressing IL12 and/or IL9 and optionally bacteria capable of expressing a cell and tissue repair factor.
The population of CD4 T cells, and the bacterial strain is selected from the group consisting of Bacteroides ovatus, inherently expand the populations of CD4 T cells. Farrar et al., teach expanding the population of  IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-9, IL-10, IL-11, IL-12, IL-13, GM-CSF, M-CSF, SCF, IFN-γ, EPO, G-CSF, LIF, OSM, CNTF, GH, PRL or IFNα/β, TNFα, TNFβ, CD40, CD27 or FAS ligands, the IL-1 family of cytokines, the fibroblast growth factor family, the platelet derived growth factors, transforming growth factor p and nerve growth factors, a structural group 3 cytokine comprising short chain α/β molecules, which are produced as large transmembrane pre-cursor molecules which each contain at least one EGF domain in the extracellular region, eg the epidermal growth factor family of cytokines, the chemokines [para. 0019].
Therefore, Farrar et al., teach the instant claims. 






Claim Rejections - 35 USC § 102

6.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Izumi et al., (Pediatr Res 78, 407–416 (2015).
The claims are drawn to a method for manipulating a selected population of immune cells in a subject, the method comprising administering to the subject at least one bacterial strain selected from the group consisting of Bifidobacterium breve.
Izumi et al., disclose B. breve M-16V (M16V) is a probiotic strain that was isolated from the fecal sample of a healthy baby. This strain has been used for low-birth-weight infants in neonatal intensive care units in Japan for more than 20 y and proves to be a suitable probiotic strain for routine use in preterm neonates in Australia. M16V is effective in promoting the colonization of bifidobacteria in low-birth-weight infants and showed antiallergic effects in mice and humans [Main].  From postnatal day 21 to 34, weanling rats were orally administered M16V daily, and colitis was induced by administration of 2% dextran sulfate sodium from PD28 to 35. Colitis severity, immune function, and microbiota were investigated [Methods].  See Figure 3(l) regarding the effects of colitis and B. breve M-16V administration on colon cytokines, chemokines, and monocyte/macrophage marker in weanling rats. M16V significantly suppressed inflammatory cytokine (IL-1β) and monocyte/macrophage-related molecules (Fractalkine and CD11b) in the colon induced by colitis [Discussion]. The experimental design disclosed a segment of the colon for cytokines, chemokines, and macrophage marker analyses [Experimental Design].
Therefore, Izumi et al., disclose the instantly rejected claims.

Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jeon et al.,( PLoS Pathog. 2012;8(5):e1002714. Epub 2012 May 31.). Jeon et al., analyzed the role of two probiotic strains of intestinal bacteria, Lactobacillus casei and Bifidobacterium breve in T cell development in the intestine. B. breve, but not L. casei, induced development of IL-10-producing Tr1 cells that express cMaf, IL-21, and Ahr in the large intestine. Intestinal CD103(+) dendritic cells (DCs) mediated B. breve-induced development of IL-10-producing T cells. Thus, B. breve activates intestinal CD103(+) DCs to produce IL-10 and IL-27 via the TLR2/MyD88 pathway thereby inducing IL-10-producing Tr1 cells in the large intestine. Oral B. breve administration ameliorated colitis in immunocompromised mice given naïve CD4(+) T cells from wild-type mice, but not Il10(-/-) mice. These findings demonstrate that B. breve prevents intestinal inflammation through the induction of intestinal IL-10-producing Tr1 cells.

Conclusion
9.	No clams allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645